 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     QUINCY MACK,                                          Case No. 2:18-cv-0636-MCE-CKD
12
                                            Plaintiff, ORDER
13
                    v.
14

15   K. BERTHOLF,
16                                        Defendant.
17

18         The Court, having considered Defendant Bertholf’s request for an extension of time to

19   allow Defendant to serve Plaintiff with Defendant’s responses to Plaintiff’s discovery requests

20   and good cause having been found:

21         IT IS HEREBY ORDERED: Defendants’ request for an extension of time is granted.

22   Defendants have up to and including May 23, 2019 to serve Plaintiff with their responses to

23   Plaintiff’s interrogatories, requests for admission, and requests for production of documents.

24   Dated: March 26, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
                                                                   [Proposed] Order (2:18-cv-0636-MCE-CKD)
